Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 1 of 6 Page ID #1091



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                 EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )                  Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

       UNOPPOSED MOTION FOR ENTRY OF AMENDED SCHEDULING ORDER

            Plaintiff Catherine Alexander (“Plaintiff”) and Defendants Take-Two Interactive

  Software, Inc., 2K Games, Inc., 2K Sports, Inc., Visual Concepts Entertainment, World

  Wrestling Entertainment, Inc., Yuke’s Co., Ltd., and Yuke’s LA, Inc. (collectively “Defendants,”

  and together with Plaintiff, the “Parties”), by and through their attorneys, hereby jointly move

  this Court for entry of the Proposed Amended Scheduling Order submitted herewith as Exhibit

  A and to adjourn the trial date in this litigation to a date of the Court’s convenience after

  September 1, 2019. In support of this motion, the Parties state as follows:

            1.     On August 7, 2018, this Court entered a scheduling order in this case. See Dkt.

  No. 54.

            2.     In the scheduling order, the Court set the following dates:

                   (a)    Plaintiff’s and Defendants’ depositions shall be taken by November 1,

            2018. Dkt. No. 54, ¶ 3.
Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 2 of 6 Page ID #1092



                 (b)      Disclosure of, and written reports by, Defendants’ experts pursuant to

         Federal Rule of Civil Procedure 26(a)(2) shall occur by December 13, 2018. Id. ¶ 5.

                 (c)      Depositions of Plaintiff’s expert witnesses must be taken by December 6,

         2018. Id. ¶ 6.

                 (d)      Depositions of Defendants’ experts must be taken by January 7, 2019. Id.

                 (e)      Discovery shall be completed by January 7, 2019. Id. ¶ 8.

                 (f)      All dispositive motions shall be filed by January 21, 2019. Id. ¶ 9.

         3.      Due to certain discovery-related issues, as well as the Parties’ pending motions,

  the Parties have not been able to conduct necessary depositions. In addition, the approach of the

  holidays over the next month adds difficulty to the Parties’ ability to schedule those depositions

  by the January 7, 2019 close of discovery set in the scheduling order.

         4.      Accordingly, the Parties respectfully request that the Court enter an order

  extending the above deadlines by approximately three months to allow for full and complete

  discovery. The Parties have met and conferred and agree to the dates set forth in the Proposed

  Amended Scheduling Order. Moreover, the Parties agree that this extension would be beneficial

  to all Parties, as there are numerous motions pending before the Court, the resolution of which

  may affect the course of discovery.

         5.      The Parties are aware that the Local Court Rules require that discovery must be

  completed no later than 115 days before the first day of the month of the presumptive trial

  month, and all dispositive motions must be filed no later than 100 days before the first day of the

  month of the presumptive trial month. Under the Proposed Amended Scheduling Order, this

  would place the trial date on or after September 1, 2019. Thus, the Parties respectfully request




                                                    2
Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 3 of 6 Page ID #1093



  that the trial date in this litigation be adjourned to a date of the Court’s convenience after

  September 1, 2019.

         WHEREFORE, for the reasons stated herein, the Parties respectfully request that this

  Court enter the Proposed Amended Scheduling Order, attached hereto as Exhibit A, to adjourn

  the trial date in this litigation to a date of the Court’s convenience after September 1, 2019.




                                                    3
Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 4 of 6 Page ID #1094



  Dated: December 5, 2018

  THE SIMON LAW FIRM, P.C.                  KIRKLAND & ELLIS LLP


  /s/ Anthony G. Simon (with consent)       /s/ Dale M. Cendali
  Anthony G. Simon, IL 6209056              Dale M. Cendali (admitted pro hac vice)
  Benjamin R. Askew, IL 6291366             Joshua L. Simmons (admitted pro hac vice)
  Anthony R. Friedman, IL 6299795           Kirkland & Ellis LLP
  The Simon Law Group, P.C.                 601 Lexington Avenue
  800 Market Street, Suite 1700             New York, New York 10022
  St. Louis, Missouri 63101                 Telephone: (212) 446-4800
  Telephone: (314) 241-2929                 Fax: (212) 446-4900
  Fax: (314) 241-2029                       dale.cendali@kirkland.com
  asimon@simonlawpc.com                     joshua.simmons@kirkland.com
  baskew@simonlawpc.com
  afriedman@simonlawpc.com                  Michael J. Nester (#02037211)
                                            Donovan Rose Nester P.C.
  R. Seth Crompton                          15 North 1st Street, Suite A
  The Holland Law Firm                      Belleville, Illinois 62220
  300 N. Tucker, Suite 801                  Telephone: (618) 212-6500
  St. Louis, Missouri 63101                 mnester@drnpc.com
  Telephone: (314) 241-8111
  Fax: (314) 241-5554                       Attorneys for Defendants 2K Games, Inc.,
  scrompton@allfela.com                     2K Sports, Inc., Take-Two Interactive
                                            Software, Inc., Visual Concepts
  Attorneys for Plaintiff Catherine         Entertainment, Yuke’s Co., Ltd., and
  Alexander                                 Yuke’s LA, Inc.



                                            K&L GATES LLP


                                            /s/ Jerry McDevitt (with consent)
                                            Jerry McDevitt (admitted pro hac vice)
                                            Curtis Krasik (admitted pro hac vice)
                                            K&L Gates LLP
                                            210 Sixth Avenue
                                            Pittsburgh, Pennsylvania 15222
                                            Telephone: (412) 355-8608
                                            jerry.mcdevitt@klgates.com
                                            curtis.krasik@klgates.com




                                        4
Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 5 of 6 Page ID #1095



                                           Michael J. Nester (#02037211)
                                           Donovan Rose Nester P.C.
                                           15 North 1st Street, Suite A
                                           Belleville, Illinois 62220
                                           Telephone: (618) 212-6500
                                           mnester@drnpc.com

                                           Attorneys for Defendant World Wrestling
                                           Entertainment, Inc.




                                       5
Case 3:18-cv-00966-MJR-DGW Document 103 Filed 12/05/18 Page 6 of 6 Page ID #1096



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS
                              EAST ST. LOUIS DIVISION

 CATHERINE ALEXANDER,                   )
                                        )
             Plaintiff,                 )
                                        )
      -vs-                              )
                                        )
 TAKE-TWO INTERACTIVE SOFTWARE, INC., )
 2K GAMES, INC.; 2K SPORTS, INC.; WORLD )            Case No. 3:18-cv-966-MJR-DGW
 WRESTLING ENTERTAINMENT, INC.;         )
 VISUAL CONCEPTS ENTERTAINMENT;         )
 YUKE’S CO., LTD.; AND YUKE’S LA, INC., )
                                        )
                                        )
             Defendants.                )

                                CERTIFICATE OF SERVICE

          I hereby certify that on December 5, 2018, I electronically filed the foregoing
  Unopposed Motion for Entry of Amended Scheduling Order with the Clerk of the Court
  using the CM/ECF system, which will send notification of such filing to the following:

                   Anthony G. Simon             asimon@simonlawpc.com
                   Benjamin R. Askew            baskew@simonlawpc.com
                   Anthony R. Friedman          afriedman@simonlawpc.com
                   Carrie L. Roseman            croseman@simonlawpc.com
                   R. Seth Crompton             scrompton@allfela.com
                   Tracey Blasa                 tblasa@allfela.com
                   Jerry McDevitt               jerry.mcdevitt@klgates.com
                   Curtis Krasik                curtis.krasik@klgates.com


                                         /s/ Dale M. Cendali
                                         Dale M. Cendali (admitted pro hac vice)
                                         Kirkland & Ellis LLP
                                         601 Lexington Avenue
                                         New York, New York 10022
                                         Telephone: (212) 446-4800
                                         dale.cendali@kirkland.com

                                         Attorney for Defendants 2K Games, Inc., 2K Sports, Inc.,
                                         Take-Two Interactive Software, Inc., Visual Concepts
                                         Entertainment, Yuke’s Co., Ltd., and Yuke’s LA, Inc.
